Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 8, line 32 through page 9, line 29, filed 19 May 2021, with respect to the rejection of claims 1, 5-14 and 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 5, 7-9, 11 and 21 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) has been withdrawn;  the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson withdrawn; and, the rejection of claims 10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Balen (20050123810) has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	Claims 1 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1:	Applicants have not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “calculate a contaminant removal efficiency of the flue gas polishing system based on both the amount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system and the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system; and adjust operational parameters of the flue gas polishing system and a fuel cell assembly in the fuel cell separation system based on calculated contaminant removal efficiency” in the application as filed.
Claims 5-14 are rejected because of their dependency upon claim 1.

Claim 22:	Nor have the Applicants pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “wherein the calculated contaminant removal efficiency is a ratio of the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system to the amount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system”, in the application as filed.
The Applicants indicate that support for the amendments to claim 1 can be found, for example, in the Specification in paragraph [0055]).

It is not clear from this disclosure that contaminated removal efficiency is calculated as a ratio may simply compare values constituting the amount of contaminants in the flue gas downstream and upstream of the flue gas polishing system (i.e. the ratio of the contaminants can be expressed as “amount of contaminant in first sample : amount of contaminant in second sample” 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 7-9, 11,  21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams). 
Claim 1:	 Katikaneni et al. in Figure 1 disclose a power production system comprising: 

a fuel gas polishing system (desulfurizer 104)(paragraph [0030]) positioned upstream of the fuel cell separation system (112) and configured to remove contaminants in the fuel gas;
a fuel gas analyzer (106) configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system (104), and to measure an amount of the contaminants in the fuel gas at the location upstream of the fuel gas polishing system (paragraph [0031); and 
a plant control system (501) (paragraph [0032]) operatively coupled to the fuel gas polishing system (104), the fuel gas analyzer (106), and the fuel cell separation system (112 via 107)(paragraph [0036]) and configured to adjust operational parameters of the fuel gas polishing system (104) and a fuel cell in the fuel cell separation system (112) based on a feedback signal sent from the flue gas analyzer (106). See also entire document.
Katikaneni et al. do not disclose that the fuel gas analyzer is configured to receive a second sample of the fuel gas from a location downstream of a fuel gas polishing system.
Israelson in Figure 1 discloses a fuel gas analyzer (detector 8) configured to receive a second sample of fuel gas from a location downstream of a fuel gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel gas analyzer of Katikaneni et al. by configuring the fuel gas analyzer to receive a second sample of fuel gas at the location of the flue gas polishing system as taught by Israelson.
With the modification, the gas analyzer of the Katikaneni et al. combination would obviously be configured to receive a first sample of the flue gas from a location upstream of the flue gas polishing system, to receive a second sample of the flue gas from a location downstream of the flue gas polishing system, and to measure in real time an amount of the contaminants in the flue gas at the location upstream of the flue gas polishing system and at the location downstream of the flue gas polishing system.
One having ordinary skill in the art would have been motivated to make the modification to provide a system and method that would have quickly detected dimethyl sulfide and organic sulfur in gaseous fuel flows (paragraph [0019]), thus permitting desired fuel reforming to occur and minimizing air pollution (paragraph [0003]).

calculate a contaminant removal efficiency of the flue gas polishing system based on both the amount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system and the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system; and
adjust operational parameters of the flue gas polishing system and a fuel cell assembly in the fuel cell separation system based on the calculated contaminant removal efficiency.
The recitation “configured to…” has been considered and construed as a functional limitation that adds no additional structure to the plant control system of the Katikaneni et al. combination.  However, the fuel gas analyzer of the Katikaneni et al. combination is configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system and a second sample of flue gas from a location downstream of the fuel polishing system. 
	The change in the color of the indicator material and/or the rate of color 
change are thus indicative of and correlated to the different sulfur breakthrough concentrations in the fuel with a predetermined color corresponding to a predetermined sulfur breakthrough concentration.  In this way, the sensor assembly 106b of the monitoring assembly detects at least one of the color, a change in the 
Thus, by correlating the color, a change in the color of the indicator material, and the rate in the color change, which is indicative of different sulfur breakthrough concentrations in the fuel, with a predetermined color corresponding to a predetermined sulfur brake through concentration, the controller of the Kitaneni et al. combination appears capable of provided the recited function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the Kitaneni et al. combination such that the controller is configured to calculate a contaminant removal efficiency of the flue gas polishing system based on both the amount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system and the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system; and
adjust operational parameters of the flue gas polishing system and a fuel cell assembly in the fuel cell separation system based on the calculated contaminant removal efficiency.

The Katikaneni et al. combination does not a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell configured to receive a flue gas and to preform electrical power therefrom.
Jolly et al. disclose a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell (page 116, lines 2-3) configured to receive a flue gas and to preform electrical power therefrom (see Figures 1-2, 5 and 9). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Katikaneni et al. combination by incorporation the molten carbonate fuel cell of Jolly et al. that is configured to receive a flue gas and to produce electrical power therefrom.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbonate fuel cell that would have captured CO2 from a flue gas stream, achieved at least 90% CO2 capture from the flue gas with no more 
Claim 5:	The rejection of claim 1 is as set forth above in claim 1 wherein the Katikaneni et al. combination discloses that the fuel cell assembly (of Katikaneni et al.) in the fuel cell separation system (112) comprises an anode section (114) and a cathode section (116), and
the cathode section (116) is configured to receive the flue gas (of Jolly) that contains carbon dioxide.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Katikaneni et al. combination further discloses that the plant control system (501 of Katikaneni et al.) is configured to adjust operational parameters of the fuel cell separation system (112) based on the amount of contaminants in flue gas (of Jolly) after processing in the flue gas polishing system (104 of Katikaneni et al.)(paragraph [0036] of Katikaneni et al.).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the Katikaneni et al. combination further discloses that the plant control system (501 of Katikaneni et al.) is configured to take at least one corrective action when the amount of contaminants included in the flue gas (of jolly) exceeds a predetermined threshold (paragraph [0032] of Katikaneni et al.).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Katikaneni et al. further disclose that the corrective action comprises at least one of a visual warning or an audible warning (paragraph [0035]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Katikaneni et al. further disclose the fuel cell (112) is an external reforming (via 110) MCFC.
Claim 21 (new): 	The rejection of claim 21 is as set forth above in claim 1 wherein Katikaneni et al. further disclose that the plant control system (501) is configured to adjust operational parameters of the flue gas polishing system (104) based on a contaminant removal efficiency of the flue gas polishing system (104) (see e.g., paragraphs [0032], [0035], [0040], lines 30-33 which discloses “…the controller 501 correlates the color, the change in the color and/or the rate in the color change detected by the sensor assembly with the different sulfur breakthrough concentrations and determines whether the predetermined sulfur breakthrough concentration is present” and paragraph [0057]).
Claim 22:	The rejection of claim 22 is as set forth above in claim 1 wherein the Katikaneni et al. combination does not disclose the calculated contaminant removal efficiency is a ratio of the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system to the amount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system.


However, the fuel gas analyzer of the Katikaneni et al. combination is configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system and a second sample of flue gas from a location downstream of the fuel polishing system. 
	The change in the color of the indicator material and/or the rate of color 
change are thus indicative of and correlated to the different sulfur breakthrough concentrations in the fuel with a predetermined color corresponding to a predetermined sulfur breakthrough concentration.  In this way, the sensor assembly 106b of the monitoring assembly detects at least one of the color, a change in the color of the indicator material, and the rate in the color change of the indicator material, and the controller 501 correlates the color, the change in the color and/or the rate in the color change detected by the sensor assembly with the different sulfur breakthrough concentrations and determines whether the predetermined sulfur breakthrough concentration is present (see e.g., Katikaneni et al., paragraph [0041]
Thus, by correlating the color, a change in the color of the indicator material, and the rate in the color change, which is indicative of different sulfur breakthrough concentrations in the fuel, with a predetermined color corresponding to a predetermined sulfur brake through concentration, the controller of the Kitaneni et al. combination appears capable of provided the recited ratio.
Claim 23:	Katikaneni et al. in Figure 1 disclose a power production system comprising: 
a fuel cell separation system (112) comprising a molten carbonate fuel cell (paragraph [0002] and paragraph [0051], lines 14-15) and configured to receive a fuel gas (via 110) and to produce electrical power therefrom (paragraph [0038]); 
a fuel gas polishing system (desulfurizer 104)(paragraph [0030]) positioned upstream of the fuel cell separation system (112) and configured to remove contaminants in the fuel gas;
a fuel gas analyzer (106) configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system (104), and to measure an amount of the contaminants in the fuel gas at the location upstream of the fuel gas polishing system (paragraph [0031); and 
a plant control system (501) (paragraph [0032]) operatively coupled to the fuel gas polishing system (104), the fuel gas analyzer (106), and the fuel cell separation system (112 via 107)(paragraph [0036]) and configured to adjust operational parameters of the fuel gas polishing system (104) and a fuel cell in the fuel cell separation system (112) based on a feedback signal sent from the flue gas analyzer (106). See also entire document.
Katikaneni et al. do not disclose that the fuel gas analyzer is configured to receive a second sample of the fuel gas from a location downstream of a fuel gas polishing system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel gas analyzer of Katikaneni et al. by configuring the fuel gas analyzer to receive a second sample of fuel gas at the location of the flue gas polishing system as taught by Israelson.
With the modification, the gas analyzer of the Katikaneni et al. combination would obviously be configured to receive a first sample of the flue gas from a location upstream of the flue gas polishing system, to receive a second sample of the flue gas from a location downstream of the flue gas polishing system, and to measure in real time an amount of the contaminants in the flue gas at the location upstream of the flue gas polishing system and at the location downstream of the flue gas polishing system.
One having ordinary skill in the art would have been motivated to make the modification to provide a system and method that would have quickly detected dimethyl sulfide and organic sulfur in gaseous fuel flows (paragraph [0019]), thus 
The Katikaneni et al. combination does not a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell configured to receive a flue gas and to preform electrical power therefrom.
Jolly et al. disclose a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell (page 116, lines 2-3) configured to receive a flue gas and to preform electrical power therefrom (see Figures 1-2, 5 and 9). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Katikaneni et al. combination by incorporation the molten carbonate fuel cell of Jolly et al. that is configured to receive a flue gas and to produce electrical power therefrom.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbonate fuel cell that would have captured CO2 from a flue gas stream, achieved at least 90% CO2 capture from the flue gas with no more than 35% increase in the cost of electricity, and reduced emissions from a cola fired power plant. 
The Katikaneni et al. combination further discloses that the plant control system (501 of Katikaneni et al.) is configured to take at least one corrective action 
wherein the corrective action comprises shutting down the fuel cell separation system (i.e. Kitakaneni et al. in paragraph [0066], disclose control of the second fuel flow control valve 107a to inhibit or limit the fuel flow to the fuel cell 112, so as to put the system in a reduced power output or a hot standby mode, and, if the desulfurizing assembly 104 includes a plurality of desulfurizers, such that the fuel is passed through at least one desulfurizer while at least one of the other desulfurizers is on standby, controlling the desulfurizing assembly 104 to inhibit the flow of fuel through the operational desulfurizer and to direct the flow of fuel through at least one of the other desulfurizers in standby mode. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Jahnke et al. (US 7,060,382).
Katikaneni et al., Israelson, and Jolly et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	The Katikaneni et al. combination does not disclose that the anode section produces an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide.
Jahnke et al. disclose an anode section that produces an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide (col. 3: 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode section of the Katikaneni et al. combination to produce an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell system that would have been adapted to recycle the hydrogen, carbon monoxide, water and carbon dioxide in such a way as to improve the efficiency and enhance the performance of the fuel cell.

9.	Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Balen (20050123810).
Katikaneni et al., Israelson, and Jolly et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	The Katikaneni et al. do not disclose the molten carbonate fuel cell is an internal reforming MCFC.
Balen discloses that the fuel cell assembly 18, as shown in claim 1, discloses that the molten carbonate fuel cell is an internal reforming MCFC (paragraphs [0024], lines 6-8, [0025], [0026] and [0020], lines 13-20). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell of the Katikaneni et al. combination by incorporating the internal reforming of Balen.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell assembly that would have operated efficiently using a fuel supply such as natural gas with significant internal reforming as the fuel cell cooling is enhanced by the endothermic internal reforming, thus enhancing fuel cell performance (see e.g. paragraph [0026]).
Claim 12:	The Katikaneni et al. combination does not disclose a gas separation assembly configured to receive the anode exhaust gas.
Balen discloses a gas separation assembly (24, in Figure 2) configured to receive the anode exhaust gas (22)(see e.g., paragraph [0025], lines 13-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power production system of the Katikaneni et al. combination by incorporating the gas separation system of Balen.

Claim 13:	The rejection of claim 13 is as set forth above in claim 12 wherein Balen further discloses that the gas separation assembly (24) comprises at least one of a water removal system (62, I figure 2), a compressor (paragraph [0036], lines 7-11) or a chiller (paragraphs [0041]-[0042]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 12 wherein Balen further discloses a chiller configured to separate carbon dioxide form the anode exhaust gas (paragraph [0042]).

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729